NO. 07-11-0071-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 NOVEMBER 28, 2011


                                 RAMON SANCHEZ III,

                                                                  Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                  Appellee
                           ____________________________

             FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

               NO. 5866; HONORABLE KELLY G. MOORE, PRESIDING


                                Memorandum Opinion


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Ramon Sanchez III appeals from a judgment revoking his probation and

sentencing him to four years imprisonment for being a felon who possessed a firearm.

He contends the evidence is insufficient to support it. We disagree and affirm it.

      Appellant pled guilty to the offense of unlawful possession of a firearm by a felon

and was placed on community supervision on November 10, 2009. Subsequently, the

State filed a motion to revoke probation on June 3, 2010, alleging appellant had 1) failed

to report in person as directed, 2) failed to report a change of address, 3) failed to pay
the cost of a substance abuse evaluation, 4) failed to pay the cost of evaluation for adult

placement indicator, 5) failed to pay court costs, a fine, and attorney’s fees, and 6) failed

to pay community supervision fees. Appellant pled true to all of the allegations except

that he failed to report a change of address.

        On appeal, appellant contends the evidence is insufficient because the order

requiring him to report is impermissably vague, the State failed to show a willful failure

to pay the various fees, fines, and costs,1 and there was no showing as to when the

fees for the substance abuse evaluation and the adult placement indicator were due. If

a single ground for revocation is supported by a preponderance of the evidence, there is

no abuse of discretion in revoking probation. See Rickels v. State, 202 S.W.3d 759,

763-64 (Tex. Crim. App. 2006). A plea of true standing alone is sufficient to support

such an order. Jiminez v. State, 552 S.W.2d 469, 472 (Tex. Crim. App. 1977).

            Appellant pled true both in writing and in court to the failure to pay court costs,

his fine, attorney’s fees, and community supervision fees, and the trial court accepted

his pleas to those violations without qualification. Those unqualified pleas of true were

sufficient to support a finding that appellant violated those conditions. Jones v. State,

112 S.W.3d 266, 269 (Tex. App.–Corpus Christi 2003, no pet.) (stating that an

unqualified plea of true to a violation of payment conditions was sufficient to support the

order even though the defendant sought to offer evidence of an inability to pay); Battles

v. State, 626 S.W.2d 149, 150 (Tex. App.–Fort Worth 1981, no pet.) (stating that the


        1
         Evidence was offered with respect to the allegation that appellant had not reported a change of
address. During that testimony, appellant noted that he had left his home in the hope of finding a job in
another city, that his car had been repossessed, that he did not have a phone with which to notify his
probation officer he had left town, he was having trouble paying his bills, and he had no money.

                                                   2
court was not required to withdraw the defendant’s plea of true to allegations of non-

payment when he testified he had an inability to pay).2                  Because the evidence is

sufficient to support at least one ground for revocation, we need not address any other

alleged violations.

        Accordingly, the judgment is affirmed.



                                                        Brian Quinn
                                                        Chief Justice



Do not publish.




        2
         To the extent that appellant contends that his pleas of true did not prevent him from claiming a
due process violation, the latter was not asserted below. Thus, the allegation was not preserved as
required by Texas Rule of Appellate Procedure 33.1. See Broxton v. State, 909 S.W.2d 912, 918 (Tex.
Crim. App. 1995) (holding that purported due process violations are waived if not asserted at trial).

                                                   3